DETAILED ACTION
Response to Arguments
Applicant's arguments filed 16/599478 have been fully considered but they are not persuasive. 

    PNG
    media_image1.png
    718
    725
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    721
    800
    media_image2.png
    Greyscale
Applicant argues that the claim is allowable over the current rejection and cited references, specifically that Schuda does not disclose the claimed recess because it “does not provide any detail of the alleged recess, especially no recess is provided in the drawings”. Remarks, p. 6. Cited paragraphs 15, 18, 21, and 25 of Schuda detail a “wafer-like substrate 102 that is sized and shaped as a semiconductor wafer”, comprising an annular upper layer and a lower layer, where the opening in the annular “creates a region for electronics housing 104 to seat and be bonded to lower layer 112”, i.e., a recess in which the element is disposed. 

See Figs. 1-2 of Schuda reproduced above, showing lower layer 112, annular layer 110 with inner perimeter 108, and element 104 disposed in the recess formed by layers 110 and 112 in combination. 
Applicant has not provided any specific arguments regarding the teachings of Schuda, the combination of references and rationale provided in the previous Office action, or evidence of criticality of the recess properties. Examiner notes previously cited paragraph 30 of Schuda which states that some of the layers used to form the substrate “may not be complete circular disks” and that the “center part of the housing could be constructed in an almost infinite number of variations”. The rejection is maintained. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4-5, 7-11, 13-14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bores (U.S. PGPub 2016/0204012) in view of Baseman (U.S. Pat. 5346518), Fritz (U.S. PGPub 2006/0105158) and Schuda (U.S. PGPub 2020/0152494).
Regarding claim 1, Bores teaches a drying block ([0054]) comprising: a main body having a patterned structure and being substantially circular in shape (Fig. 5B, 6, 26) but does not explicitly teach wherein the patterned structure is a honeycomb structure. 
Bores teaches wherein the pattern of the structure may be grooves, a lattice, apertures, or other structure ([0016]). 
Fritz teaches wherein a drying block has a honeycomb structure ([0030]). 
Therefore it would have been obvious to a person having ordinary skill in the art to combine the teachings of Fritz with Bores such that the patterned structure is a honeycomb structure for the purpose of increasing the surface area (Fritz, [0030]; Bores, [0016]). 
Bores further does not explicitly teach a protective layer covering the main body and having a porous structure wherein the protective layer is formed integrally with the main body.
Baseman teaches a drying block has a protective layer covering a main body and having a porous structure, formed integrally with a main body (barrier layer, col. 8, l. 4-21; col. 9, l. 13-21). 
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Baseman with Bores such that the drying block comprises a protective layer covering the main body and having a porous structure wherein the protective layer is formed integrally with the main body for the purpose of blocking emission of dust (col. 8, l. 40-42, col. 9, l. 17-19).
Bores further does not explicitly teach wherein the main body comprises a recess extending from a center of the main body to the straight side in a first direction; a plate-shaped element disposed in the recess, wherein a thickness of the plate-shaped element is less than a depth of the recess, the plate-shaped element is exposed from the recess when viewed in the first direction, and the plate-shaped element is covered by the main body when viewed in a second direction opposite from the first direction, and wherein the protective layer is formed integrally in the recess. 
Schuda teaches a non-wafer substrate shaped like a wafer ([0018]) which can travel through semiconductor processing like a wafer ([0015]), which is substantially circular in shape (Fig. 1, [0021], [0025]), a recess at a center of the non-wafer substrate ([0021]), a plate-shaped element formed in the recess (Schuda, Fig. 2, 104, [0019], [0027], electronics module), wherein the annular layer forming the recess may not be a complete circle ([0030]), and wherein the sensor element placed within the center can be constructed in an almost infinite number of variations ([0030]). Further, changes in size and shape of an element are prima facie obvious without evidence that the claimed size and shape are critical (See MPEP 2144.04 IV). Applicant has provided no reasoning for why the disclosed size and shape of the recess are critical. 
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Schuda with Bores, Baseman, and Fritz such that the main body comprises a recess extending from a center of the main body to the straight side in a first direction; a plate-shaped element disposed in the recess, wherein a thickness of the plate-shaped element is less than a depth of the recess, the plate-shaped element is exposed from the recess when viewed in the first direction, and the plate-shaped element is covered by the main body when viewed in a second direction opposite from the first direction, and wherein the protective layer is formed integrally in the recess for the purpose of providing a recess for an electronics module (Schuda, [0030]) in combination with the reasons set forth regarding Baseman and Fritz.
Regarding claim 2, Bores does not explicitly teach wherein the main body comprises a straight side and an arc-shaped side. Bores teaches wherein the drying block fits into a slot in a wafer carrier ([0006]). Schuda teaches the comprising an alignment notch on the outer perimeter (Fig. 1, [0021], [0025]).
Therefore it would have been obvious to a person having ordinary skill in the art to further combine the teachings of Schuda with Bores, Baseman, and Fritz such that the main body comprises a straight side and an arc-shaped side for the purpose of allowing a wafer-like disc to be precisely aligned ([0021], [0025]).
Regarding claim 4-5, Bores does not explicitly teach wherein a width of the recess is less than a length of the straight side in an extension direction of the straight side and a depth of the recess is less than a thickness of the main body in a direction perpendicular to an extension direction of the straight side.
Schuda teaches a recess at a center of the non-wafer substrate ([0021]), wherein the annular layer forming the recess may not be a complete circle ([0030]), and wherein the sensor element placed within the center can be constructed in an almost infinite number of variations ([0030]). Further, changes in size and shape of an element are prima facie obvious without evidence that the claimed size and shape are critical (See MPEP 2144.04 IV). Applicant has provided no reasoning for why the disclosed size and shape of the recess are critical. 
Therefore it would have been obvious to a person having ordinary skill in the art to further combine the teachings of Schuda with Bores, Baseman, and Fritz such that a width of the recess is less than a length of the straight side in an extension direction of the straight side and a depth of the recess is less than a thickness of the main body in a direction perpendicular to an extension direction of the straight side for the purpose of providing a recess for an electronics module ([0030]).
Regarding claim 7, the combination of Bores, Baseman, Fritz, and Schuda teaches wherein the main body comprises porous material (Bores, [0009], molecular sieve) and wherein the plate-shaped element comprises electronics (Schuda, [0019]) but does not explicitly teach wherein the plate-shaped element comprises semiconductor material.
Examiner takes official notice that an electronics module comprising measurement and output circuitry on a printed circuit board is well-known to implement by semiconductor-based integrated circuit chips. 
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to modify the teachings of Bores, Baseman, Fritz, and Schuda such that the plate-shaped element comprises semiconductor material.
Regarding claim 8, the combination of Bores, Baseman, Fritz, and Schuda teaches a positioning element disposed on the plate-shaped element ([0019], [0023]). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Bores and Schuda for the reasons set forth in the rejection of claim 3.
Regarding claim 9, Bores does not explicitly teach wherein a length of the recess is shorter than a radius of the main body. It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Schuda with Bores, Baseman, and Fritz such that the length of the recess is shorter than a radius of the main body for reasons set forth in the rejection of claim 1. 
Regarding claim 10, Bores teaches a storage device for storing a wafer, comprising a case, wherein a plurality of recesses are positioned in the case, and the wafer is disposed in one of the recesses (Fig. 1, [0051]), and a drying block structure ([0054]) comprising: a main body having a patterned structure and being substantially circular in shape (Fig. 5B, 6, 26), wherein the drying block structure is disposed in another one of the recesses, and a diameter of the drying block structure is substantially identical to the diameter of the wafer (Fig. 1, [0051], 24, 30, [0006]-[0007]).
Bores does not explicitly teach wherein the patterned structure is a honeycomb structure. 
Bores teaches wherein the pattern of the structure may be grooves, a lattice, apertures, or other structure ([0016]). 
Fritz teaches wherein a drying block has a honeycomb structure ([0030]). 
Therefore it would have been obvious to a person having ordinary skill in the art to combine the teachings of Fritz with Bores such that the patterned structure is a honeycomb structure for the purpose of increasing the surface area (Fritz, [0030]; Bores, [0016]). 
Bores further does not explicitly teach a protective layer covering the main body and having a porous structure wherein the protective layer is formed integrally with the main body.
Baseman teaches a drying block has a protective layer covering a main body and having a porous structure, formed integrally with a main body (barrier layer, col. 8, l. 4-21; col. 9, l. 13-21). 
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Baseman with Bores such that the drying block comprises a protective layer covering the main body and having a porous structure wherein the protective layer is formed integrally with the main body for the purpose of blocking dust (col. 8, l. 40-42, col. 9, l. 17-19).
Bores further does not explicitly teach wherein the main body comprises a recess extending from a center of the main body to the straight side in a first direction; a plate-shaped element disposed in the recess, wherein a thickness of the plate-shaped element is less than a depth of the recess, the plate-shaped element is exposed from the recess when viewed in the first direction, and the plate-shaped element is covered by the main body when viewed in a second direction opposite from the first direction, and wherein the protective layer is formed integrally in the recess. 
Schuda teaches a non-wafer substrate shaped like a wafer ([0018]) which can travel through semiconductor processing like a wafer ([0015]), which is substantially circular in shape (Fig. 1, [0021], [0025]), a recess at a center of the non-wafer substrate ([0021]), a plate-shaped element formed in the recess (Schuda, Fig. 2, 104, [0019], [0027], electronics module), wherein the annular layer forming the recess may not be a complete circle ([0030]), and wherein the sensor element placed within the center can be constructed in an almost infinite number of variations ([0030]). Further, changes in size and shape of an element are prima facie obvious without evidence that the claimed size and shape are critical (See MPEP 2144.04 IV). Applicant has provided no reasoning for why the disclosed size and shape of the recess are critical. 
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Schuda with Bores, Baseman, and Fritz such that the main body comprises a recess extending from a center of the main body to the straight side in a first direction; a plate-shaped element disposed in the recess, wherein a thickness of the plate-shaped element is less than a depth of the recess, the plate-shaped element is exposed from the recess when viewed in the first direction, and the plate-shaped element is covered by the main body when viewed in a second direction opposite from the first direction, and wherein the protective layer is formed integrally in the recess for the purpose of providing a recess for an electronics module (Schuda, [0030]) in combination with the reasons set forth regarding Baseman and Fritz.
Regarding claim 11, Bores does not explicitly teach wherein the main body comprises a straight side and an arc-shaped side. Bores teaches wherein the drying block fits into a slot in a wafer carrier ([0006]). Schuda teaches the comprising an alignment notch on the outer perimeter (Fig. 1, [0021], [0025]).
Therefore it would have been obvious to a person having ordinary skill in the art to further combine the teachings of Schuda with Bores, Baseman, and Fritz such that the main body comprises a straight side and an arc-shaped side for the purpose of allowing a wafer-like disc to be precisely aligned ([0021], [0025]).
Regarding claim 13-14, Bores does not explicitly teach wherein a width of the recess is less than a length of the straight side in an extension direction of the straight side and a depth of the recess is less than a thickness of the main body in a direction perpendicular to an extension direction of the straight side.
Schuda teaches a recess at a center of the non-wafer substrate ([0021]), wherein the annular layer forming the recess may not be a complete circle ([0030]), and wherein the sensor element placed within the center can be constructed in an almost infinite number of variations ([0030]). Further, changes in size and shape of an element are prima facie obvious without evidence that the claimed size and shape are critical (See MPEP 2144.04 IV). Applicant has provided no reasoning for why the disclosed size and shape of the recess are critical. 
Therefore it would have been obvious to a person having ordinary skill in the art to further combine the teachings of Schuda with Bores, Baseman, and Fritz such that a width of the recess is less than a length of the straight side in an extension direction of the straight side and a depth of the recess is less than a thickness of the main body in a direction perpendicular to an extension direction of the straight side for the purpose of providing a recess for an electronics module ([0030]).
Regarding claim 16, the combination of Bores, Baseman, Fritz, and Schuda teaches wherein the main body comprises porous material (Bores, [0009], molecular sieve) and wherein the plate-shaped element comprises electronics (Schuda, [0019]) but does not explicitly teach wherein the plate-shaped element comprises semiconductor material.
Examiner takes official notice that an electronics module comprising measurement and output circuitry on a printed circuit board is well-known to implement by semiconductor-based integrated circuit chips. 
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to modify the teachings of Bores, Baseman, Fritz, and Schuda such that the plate-shaped element comprises semiconductor material.
Regarding claim 17, the combination of Bores, Baseman, Fritz, and Schuda teaches a positioning element disposed on the plate-shaped element ([0019], [0023]). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Bores and Schuda for the reasons set forth in the rejection of claim 10.
Regarding claim 18, Bores does not explicitly teach wherein a length of the recess is shorter than a radius of the main body. It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Schuda with Bores, Baseman, and Fritz such that the length of the recess is shorter than a radius of the main body for reasons set forth in the rejection of claim 10. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIA SABUR whose telephone number is (571)270-7219. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALIA SABUR/               Primary Examiner, Art Unit 2812